HAZEL, District Judge.
This suit in equity relates to the Joseph W. Jones patent, No. 688,739, granted December 10,1901, for “production of sound records.” Complainant is owner of the patent by assignment. The defendant challenges the validity of the patent and denies infringement. This case was argued before me and submitted at the same' term of court at which the action involving the same patent, entitled “American Graphophone Company against Universal Talking Machine Manufacturing Company,” was heard and submitted. In the argument one case followed the other; the Universal Company case being argued first. In that case, I have to-day handed down an opinion (145 Eed. 636) holding that the involved claims, two in number, were anticipated by the prior art as appeared by the patents of Adams-Randall, of 1899; Gouraud, Nos. 12,593 of 1888 and 15,206 of 1891; Edison, No. 382,419 of 1888; Young, No. 1,487 of 1894; Bell & Tainter, No. 341,214 of May 6, 1886; Berliner, No. 548,623.
For the reasons there stated, the bill is dismissed, with costs.